 394DECISIONSOF NATIONALLABOR RELATIONS BOARDMcCann Steel Company,Inc.andShopmen'sLocalUnion No. 733 ofthe InternationalAssociation ofBridge,Structuraland OrnamentalIronWorkers,AFL-CIOand J.C. Hindsley. Cases 26-CA-3661and 26-CA-3717June 28, 1974DECISION ON REVIEWBY MEMBERSFANNING, KENNEDY, AND PENELLOOn April 23, 1971, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding,' finding,inter aba,that Respondenthad discriminatorily discharged J. C. Hindsley in vio-lation of Section 8(a)(1) of the National Labor Rela-tions Act, as amended. Respondent was directed tomake an offer of immediate and full reinstatement toHindsley to his former or a substantially equivalentposition and to make whole Hindsley for any loss ofearnings resulting from the discrimination. On July 6,1972, the United States Court of Appeals for the SixthCircuit entered its judgment enforcing in full this as-pect of the Board's Order.Thereafter, pursuant to a backpay specification andappropriate notice of hearing issued by the ActingRegional Director for Region 26, a hearing was heldbefore Administrative Law Judge Thomas S. Wilsonfor the purpose of determining the amount of backpaydue Hindsley. On January 18, 1973, the Administra-tive Law Judge issued his Supplemental Decision inwhich he found that Hindsley was entitled to theamount of money set out in the specification, i.e.,$4,967, upon which interest was to be paid at the rateof 6 percent per annum, minus the tax withholdingrequired by Federal and state laws. Thereafter, Re-spondent filed exceptions to the Supplemental Deci-sion and a supporting brief, and counsel for GeneralCounsel filed an answering brief.The Board on May 18, 1973, issued its Supplemen-talDecision and Order in which it affirmed the Ad-ministrative Law Judge's decision that Respondentowed Hindsley $4,967 in backpay, while modifyingthe Administrative Law Judge's rationale for so find-ing?Thereafter, Respondent filed with the United StatesCourt of Appeals for the Sixth Circuit a petition forreview of the Board's Supplemental Decision and Or-der, and the Board filed a cross-application for en-forcement of its Supplemental Decision and Order.On January 8, 1974, the court of appeals remanded' 190 NLRB 12'203 NLRB No 115the case to the Board for,clarification of its decisionin two pertinent parts,' and on March 12, 1974, thecourt denied the Board's petition for rehearing.Thereafter, on April 18, 1974, the Board notified theparties that it had decided to accept the remand fromthe court of appeals and to clarify its order consistenttherewith. The parties were notified they would re-ceive copies of whatever order the Board issued inlight of the court's remand.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reconsidered the record, includingthe Administrative Law Judge's Supplemental Deci-sion, the exceptions and briefs filed with respect there-to, and its own Supplemental Decision and Order,and hereby reaffirms the conclusions reached in itsSupplemental Decision and Order and reaffirms thatthe amount of backpay owed J. C. Hindsley by Re-spondent is $4,967.In its order of remand, the court of appeals stated:. . . the Board found the Company to be indebt-ed to J. C. Hindsley in the amount of $4,967,with interest, less tax withholdings, for backpay.The Company contended that Hindsley willfullyincurred a loss of earnings by failing to work thefull number of hours he could have for his inter-im employer and by taking a leave of absencefrom that employer. The Board correctly im-posed the burden of proof upon the Company toshow the amount by which the gross backpayshould be diminished because of the claimedwillful loss of earnings, and found that it hadfailed tomeet its burden of showing thatHindsley's interim employer had work availablethat Hindsley declined to perform.From the record, viewed as a whole, it is un-clear whether [1] the Board considered the factthat Hindsley's fellow draftsmen worked over-time during several pay periods [presumably thecourt was referring to the third and fourth quar-ters of 1971 and the first quarter of 1972] whenhe failed to work the basic 40 hours, and whether[2] any credit against the gross backpay was al-lowed for self-employment when the same activi-tywould be compensated if performed foranother employer.With regard to the first issue raised in the court'sremand order, the Board in its Supplemental Decisionand Order did specifically consider the fact that other3 489 F 2d 1328 (C A 6, 1974)212 NLRB No. 39 McCANN STEEL CO., INC.395draftsmen at Englert worked overtime during severalpay periods when Hindsley did not work 40 hours.Specifically, the Board stated that Englert's recordsshowed that Hindsley "worked a lower number ofstraight-time hours than the other employees in hisjob category during the latter part of 1971 and the firstquarter of 1972, and that Hindsley worked no over-time during this period while his fellow employeesdid." Nevertheless, the Board concluded that this fail-ure to work a 40-hour workweek while others mayhave worked overtime did not indicate, in the circum-stancesof thiscase,that Respondent's backpay liabil-ityshould be lessened.We here reaffirm thisconclusion.We must, of course, start with the basic premises:(1) that the burden of proof to show the amount bywhich the gross backpay should be diminished be-cause of a claimed willfulloss of earningsrests withRespondent,4 and (2) that any uncertainties in therecord must be resolved against the wrong-doer.'Considering the evidence in this light, we find therecord fails to show whether work with Englert wasavailable to Hindsley at those times he was not pres-ent and therefore fails to show that Hindsley willfullyincurred a loss of earnings that should be subtractedfrom the gross backpay figure.Specifically, we note, as we did in our SupplementalDecision and Order, that Respondent presented nodirect evidence that Hindsley ever refused to do anavailable straight-time job or that there was workavailable for Hindsley at those times he was not pres-ent at Englert. We note again that, although Respon-dent called Hindsley's supervisor at Englert as itswitness, it did not attempt to elicit from him answersto these issues which we deem crucial, but rather con-fined itself to questions which elicited only generalresponses that the work in the backpay period was a"steady amount" and that work was assigned in arotation manner wherein when one finished one jobhe was assigned "the next available job."While Hindsley himself incorrectly testified that hethought he had worked "close to" a 40-hour week atEnglert up to January 1972,6 he was never confrontedwith his time records nor asked why he did not workfull straight time in the latter part of 1971 and in thefirst quarter of 1972. He did respond to a question asto why he did not desire to work overtime during thisperiod,' but no questions were presented as to hisreasons for not working full straight-time; whether hewas ever reprimanded for not doing so;8 or whetherthere was work for him on a straight-time basis thathe ever refused .9We are left then with an uncertain record regardingthe availability of work for Hindsley in Septemberthrough December of 1971 and the first quarter of1972. In such circumstances, we do not think Re-spondent has sustained its burden of proving a willfulloss of earningson Hindsley's part ,as it has alleged.With respect to the second point raised in thecourt's remand order, we note that in April 1972Hindsley requested a leave of absence from his inter-im employer, Englert Engineering Co., in order tobecome self-employed. Hindsley remainedself-em-ployed until June 29, 1972, the time of his reinstate-ment at Respondent. The backpay specificationshows that in the second quarter of 1972 Hindsleyreceived $102.69 inwagesfrom Englert and that heearned $922.20 during that period working for him-self.1°Further, the backpay specification shows thatboth of these sums were duly credited against thebackpay owed in arriving at a sum of $4,967.We reaffirm here our Supplemental Decision andOrder that the backpay owed Hindsley is the sum of$4,967, with interest less tax withholdings.6 The recordsindicatethat fromSeptember 1971, when overtime wasreinstated, until April 1972, when Hindsleytook his leave of absence Hmds-ley averaged about 25 hours per week, and the otheremployees who workedthere overthat 7-monthperiod averagedabout 40-1/2, 48, and 51-1/2 hoursper week.'His wife wasill and the doctorrecommended someone be with her duringthis timeS In this regard,we note thatHindsley's supervisor at Englert recommend-ed him for raises inJanuary 1971 and 1972.9 In this regard, we think ithighly unlikely that Englert would havetolerat-4 Marlene Industries Corporation,et a! v. N.L.R.B,440 F.2d673 (C.A. 6,ed for some 7 months a situation where Hmdsley's failure or refusal to do1971).available work compelled it to pay overtime to others as it did.5NL.RB.vMianu Coca-Cola Bottling Company,360 F.2d 569(C.A. 5,10Respondent does not dispute the accuracy of Hindsley's reported earn-1966)ings from his entry into self-employmentin 1972.